     Case 2:19-ap-01332-RK       Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18               Desc
                                  Main Document Page 1 of 11



1
2
                                                                     FILED & ENTERED
3
4                                                                          NOV 21 2019
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY bakchell DEPUTY CLERK


7
                                    NOT FOR PUBLICATION
8
                            UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                    LOS ANGELES DIVISION
11
12   In re:                                        No. 2:17-bk-21018-RK

13   PROTOTYPE ENGINEERING &                       Chapter 7
14   MANUFACTURING, INC.,
                                                   Adv. No. 2:19-ap-01332-RK
15                                      Debtor. SEPARATE STATEMENT OF DECISION ON

16                                              STIPULATION AND MOTION OF CRASH
                                                VICTIM PLAINTIFFS TO SUBSTITUTE
17                                              TRUSTEE AS PLAINTIFF OR, IN THE
                                                ALTERNATIVE, TO INTERVENE
18
19                                           Date:      November 12, 2019
     WESLEY H. AVERY, Chapter 7 Trustee,     Time:      2:30 PM
20                                           Place: Courtroom 1675
                                  Plaintiff,        Roybal Federal Building
21      v.                                          255 East Temple Street
                                                    Los Angeles, California 90012
22
     LEYA TECHNOLOGIES, LLC, et al.,
23
                                    Defendants.
24
              On November 12, 2019, this adversary proceeding came on for hearing on the
25
     Stipulation Conveying Standing to Jon and Maria Thernstrom, Cameron and Michelle
26
     Witzler and Colette Carpenter, Both Individually and in Her Capacity as Administrators
27
     of the Estates of Clayton O. Carpenter (“Crash Victim Plaintiffs”) for the Limited Purpose
28




                                                  -1-
     Case 2:19-ap-01332-RK           Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18          Desc
                                      Main Document Page 2 of 11



1    of Substituting of Joining the Trustee as Plaintiffs in Adversary Proceeding No. 19-ap-
2    01322 (ECF 13); the Motion of the Crash Victim Plaintiffs to Substitute Trustee as
3    Plaintiff or, in the Alternative, to Intervene (ECF 15); Defendants’ Objection to Entry of
4    Order Approving Stipulation and Request to Consolidate Briefing Schedule (ECF 19)
5    and Defendants’ Opposition to Motion to Substitute Trustee as Plaintiff or, in the
6    Alternative, to Intervene (ECF 34). The court’s rulings are stated in the Order re:
7    Stipulation Conveying Standing and Motion of Crash Victim Claimants to Substitute
8    Trustee as Plaintiff or, in the Alternative, to Intervene (ECF 43), filed and entered on
9    November 20, 2019. As stated on the record at the hearing on November 12, 2019, the
10   reasons for the court’s rulings were stated on the record and in the court’s tentative
11   ruling posted on the court’s website before the hearing. The court hereby places on the
12   docket a copy of its tentative ruling attached hereto as part of the record of the reasons
13   for its ruling.
14
             IT IS SO ORDERED.
15
16                                              ###

17
18
19
20
21
22
23
24
25         Date: November 21, 2019

26
27
28




                                                  -2-
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                         Main Document Page 3 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                         Main Document Page 4 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                         Main Document Page 5 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                         Main Document Page 6 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                         Main Document Page 7 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                         Main Document Page 8 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                         Main Document Page 9 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                        Main Document Page 10 of 11
Case 2:19-ap-01332-RK   Doc 44 Filed 11/21/19 Entered 11/21/19 15:04:18   Desc
                        Main Document Page 11 of 11
